Citation Nr: 1225816	
Decision Date: 07/25/12    Archive Date: 08/03/12

DOCKET NO.  03-12 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for residuals of a traumatic brain injury, to include headaches.

2.  Entitlement to a total disability rating based upon individual unemployability.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran had honorable active service from August 1986 to December 1992.  He also served on active duty from December 1992 to October 1996, which was ultimately determined to be dishonorable service.

This appeal arises before the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied entitlement to a total disability rating based upon individual unemployability (TDIU rating), and entitlement to an evaluation in excess of 10 percent for service-connected headache disorder, residuals of head injury.

In February 2009, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge; a transcript of the hearing has been associated with his claims file.

In March 2009, the Board remanded the headache disorder claim for additional evidentiary development, to include scheduling an examination to determine the severity of this condition.  With the TDIU rating issue, the Board dismissed this claim in accordance with the Veteran's February 2009 testimony.  

In December 2010, the Board revived the Veteran's claim seeking a TDIU rating based on Rice v. Shinseki, 22 Vet. App. 447 (2009) and additional correspondence from Veteran.  It also recharacterized the headache disorder issue as entitlement to an evaluation in excess of 10 percent for residuals of a traumatic brain injury, to include headaches.  The Board then remanded both of these issues for additional evidentiary development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

For the reasons indicated below, the appeal must again be REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The Veteran is seeking an increased evaluation for his service-connected residuals of a traumatic brain injury, to include headaches; and entitlement to a TDIU rating.

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

Pursuant to the Board's December 2010 remand, the Veteran was scheduled for a VA neuropsychiatric evaluation in September 2011.  Although the examination was conducted, the report of this examination noted the VA examiner's opinion that the test results were invalid, and that the Veteran "will need to retest in approximately 9-12 months."  In reaching this conclusion, the examiner stated that the Veteran's presentation and test results indicated malingering or intentional production of false or grossly exaggerated symptoms motivated by external incentives.

In October 2011, the Veteran submitted additional treatment records in support of his claims.  An October 2011 VA treatment report noted that the Veteran's pain medicine prescription was being increased.  It also noted the VA physician's request that "we get this vet on unemployability and referred him to both PES and VSO today."  

The Veteran's Virtual VA file included a November 2011 VA contract (QTC) examination of the left knee in which the examiner stated that the Veteran's left knee exhibited a decreased range of motion and tenderness.  The report also noted that the Veteran was unable to perform stability tests for either knee based upon his complaints of pain.

Under the circumstances of this case, the RO must, with the assistance of the Veteran, obtain the Veteran's updated treatment records, and then schedule him for new examinations to determine the nature and severity of his residuals of a traumatic brain injury, to include headaches; and to determine whether his service-connected disabilities prevent him from maintaining gainful employment.  38 C.F.R. § 3.159(c)(4)(i); see Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

The Veteran is forewarned that subsequent examinations deemed inconclusive based upon suspected malingering or embellishment will negatively affect his credibility in this case and no further attempts to obtain a valid examination will be made.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all VA and non-VA medical care providers who have treated him for his service-connected disabilities since October 2008 and attempt to obtain those records.  All attempts to secure this evidence must be documented in the claims file by the RO.  

If these records cannot be obtained, a letter must be sent to the Veteran informing him of the steps taken to obtain the records, listing alternative sources, and requesting that he furnish any such records in his possession or to identify the possible location of such records.

2.  Schedule the Veteran for a VA polytrauma evaluation for the purpose of determining the nature and severity of all residuals of a traumatic brain injury sustained in service.  The claim file must be reviewed by the examiner and the report must note that review.  All indicated tests must be performed, to include a complete neurocognitive evaluation, and all findings reported in detail.  If accurate examination findings can not be obtained, the examiner must provide a complete rationale for this conclusion.

3.  Schedule the Veteran for a VA examination to determine whether he is unemployable as a result of his service-connected disabilities.  Specifically, the examiner must comment on whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  The claim file must be reviewed in conjunction with the examination.  A rationale for all opinions must be provided.

4.  Review the examination reports to ensure that they are in complete compliance with the directives of this remand.  If any report is deficient in any manner, implement corrective procedures.

5.  After completing the above, and any other development as may be indicated, re-adjudicate the issues on appeal.  If any claim remains denied, provide the Veteran and his representative with a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

6.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is required.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



